                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

POLARIS POWERLED TECHNOLOGIES,                  §
LLC,                                            §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §   CIVIL ACTION NO. 2:17-CV-00715-JRG
                                                §
SAMSUNG ELECTRONICS AMERICA,                    §   FILED UNDER SEAL
INC., SAMSUNG ELECTRONICS CO.,                  §
LTD., SAMSUNG DISPLAY CO., LTD.,                §
                                                §
               Defendants.                      §

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants Samsung Electronics America, Inc., Samsung Electronics

Co., Ltd., and Samsung Display Co., Ltd.’s (collectively, “Defendants” or “Samsung”) Motion to

Dismiss for Lack of Standing (the “Motion”). (Dkt. No. 65.) Having considered the Motion, and

for the reasons that follow, the Court finds that the Motion should be and hereby is DENIED.

  I.   BACKGROUND

       LED Display Technologies, LLC (“LED Display”) was formed as a Delaware limited

liability company (“LLC”) on July 21, 2017. (Dkt. No. 65-2, at 1 (“Original LLC Agreement”).)

At the time of its formation, LED Display was owned by Microsemi Corporation (“Microsemi”),

Ralph Brandi, and Mark Yocca. (Id.) LED Display’s Board of Managers was composed of three

managers: a Microsemi Manager, a First Majority Manager, and a Second Majority Manager. (Id.

§ 8.2.) These three managers were initially David Goren, Ralph Brandi, and Mark Yocca,

respectively. (Id. at Ex. C.) Around the time of its formation, LED Display entered into three

agreements with Microsemi: (1) a Contribution Agreement (Dkt. No. 65-3), (2) a License

Agreement (Dkt. No. 65-3), and (3) an Assignment Agreement (Dkt. No. 65-5). Collectively, these
three agreements addressed the transfer of intellectual property assets, including U.S. Patent No.

8,223,117 (the “’117 Patent”), from Microsemi to LED Display with the “[o]obligation to

[m]onetize the [p]atents.” (Dkt. No. 65-3 § 2.05.)

        On September 25, 2017, Microsemi, Ralph Brandi, and Mark Yocca executed an Amended

and Restated LLC Agreement for LED Display, now called Polaris PowerLED Technologies, LLC

(“Polaris”). (Dkt. No. 65-6 (“First Amended LLC Agreement”).) The Contribution Agreement was

also amended to reflect Polaris’s name change. (Dkt. No. 65-7 (the “Amended Contribution

Agreement”).) The First Amended LLC agreement named Keren Bender as the Microsemi

Manager, Ralph Brandi as the First Majority Member, and Mark Yocca as the Second Majority

Manager. (See id. at Ex. C.) There were no other changes from the First LLC Agreement.

        On October 27, 2017, Polaris filed suit against Samsung, alleging patent infringement of

the ’117 Patent through the manufacture and sale of Samsung’s Galaxy phones and tablets. (Dkt.

No. 1 ¶ 19.) In general, the ’117 Patent is directed to a “brightness control circuit” that adjusts the

brightness of a display screen to conserve power, increase battery life, and reduce eye strain for

the user. (Id. ¶¶ 16, 20.)

        After filing suit, on April 27, 2018, Polaris amended its LLC agreement for a third time on

April 27, 2018. (Dkt. No. 65-10.) Polaris also amended the Amended Contribution Agreement

(Dkt. No. 65-9) and the License Agreement (Dkt. No. 65-11).

 II.    LEGAL STANDARD

        “A court may exercise jurisdiction only if a plaintiff has standing to sue on the date it files

suit.” Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d 1359, 1364 (Fed. Cir. 2010) (collecting

cases). “In order to have standing, the plaintiff in an action for patent infringement must be a

‘patentee’ pursuant to 35 U.S.C. §§ 100(d) and 281.” H.R. Techs., Inc. v. Astechnologies, Inc., 275



                                                  2
F.3d 1378, 1384 (Fed. Cir. 2002). A “patentee” can be the owner of a patent, the owner’s assignee,

or a licensee who holds all substantial rights in the patent. See id.; see also Sicom Sys., Ltd. v.

Agilent Techs., Inc., 427 F.3d 971, 976 (Fed. Cir. 2005); Alps South, LLC v. Ohio Willow Wood

Co., 787 F.3d 1379, 1382 (Fed. Cir. 2015) (“When a patent owner transfers all substantial rights,

the transferee is treated as the patentee and has standing to sue.”) (internal quotations omitted).

       When a transfer of patent rights is at issue, whether the plaintiff has standing to sue depends

on whether the agreement transferred all or fewer than all substantial rights in the patent. See

Sicom, 427 F.3d at 976. “To determine whether a patent transfer agreement conveys all substantial

rights under a patent to a transferee or fewer than all of those rights, a court must assess the

substance of the rights transferred and the intention of the parties involved.” Intellectual Prop.

Dev., Inc. v. TCI Cablevision of Cal., Inc., 248 F.3d 1333, 1342 (Fed. Cir. 2001); see also Alfred

E. Mann Foundation For Scientific Research v. Cochlear Corp., 604 F.3d 1354, 1358–59 (Fed.

Cir. 2010). “[I]t is helpful to consider the rights retained by the grantor in addition to the rights

transferred by the grantee.” Intellectual Prop., 248 F.3d at 1342. “[A] patent does not have multiple

separate owners for purposes of determining standing to sue.” Cochlear Corp., 604 F.3d at 1359.

III.   ANALYSIS

       As a preliminary matter, the Court GRANTS Defendants’ Motion for Leave to File a

Supplemental Brief in Support of Defendants’ Motion to Dismiss for Lack of Standing. (Dkt. No.

151.) The Court therefore considers such briefing in its analysis.

       At issue is whether Microsemi (the parent entity and original owner of the patent-in-suit)

retained enough rights in the patent-in-suit such that Polaris (the patent assertion entity and record

assignee) lacks standing to sue. Samsung, relying on the First LLC Agreement and the Assignment

Agreement, argues that “Microsemi had effectively granted Polaris a license while retaining



                                                  3
significant rights in and control over the Microsemi Patents.” (Dkt. No. 65, at 7.) Polaris responds

that it is the assignee of the patent-in-suit, and thus, it has standing to sue.

        Because standing is determined at the time this suit was filed, see Abraxis, 625 F.3d at

1364, the Court considers the applicable agreements that were in effect at that time—the

Assignment Agreement (Dkt. No. 65-5), the Amended Contribution Agreement (Dkt. No. 65-7),

the License Agreement (Dkt. No. 65-4), and the First Amended LLC Agreement (Dkt. No. 65-6). 1

    A. The Assignment and Contribution Agreements

        The Assignment Agreement identifies the ’117 Patent as one of the patents transferred and

assigned to Polaris. (Dkt. No. 65-5, at 1; id. at Ex. 1.) It further states that “it is the intention of

[Microsemi] and [Polaris] that [Polaris] own the entire right, title and interest in and to the [’117

Patent].” (Id. at 1.) Under the Assignment Agreement, there is little doubt that it was the intention

of both Microsemi and Polaris that the transfer of patent rights be an assignment. See TCI

Cablevision, 248 F.3d at 1342; see also35 U.S.C. § 261 (“patents, or any interest therein, shall be

assignable in law by an instrument in writing”).

        The Assignment Agreement is subject to the Amended Contribution Agreement (Dkt. No.

65-7). (Dkt. No. 65-5, at 2.) The Amended Contribution Agreement defines “Microsemi

Contributed Assets” to include “the Patent Rights of Microsemi listed on Exhibit B, together with

all of the Microsemi’s rights to sue and obtain damages and equitable relief for past, present and

future infringement.” (Dkt. No. 65-7 § 1.01.) The ’117 Patent is listed on Exhibit B of the original

Contribution Agreement. 2 (Dkt. No. 65-3 Ex. B.) The Amended Contribution Agreement further


1
 For simplicity, the Court may at times refer in the present-tense to facts that were true at the time
this suit was filed but that have been altered by subsequent agreements.
2
  While Exhibit B to Dkt. No. 65-7 is blank, the Court accepts Defendants’ undisputed
representation that this amendment to the Contribution Agreement “did not affect Microsemi’s
retained rights in the Microsemi Patents.” (Dkt. No. 65.)
                                                    4
provides that “Microsemi hereby contributes and delivers to [Polaris] and [Polaris] hereby acquires

and accepts all of the Microsemi Contributed Assets.” (Dkt. No. 65-7 § 2.02(a).) Both of these

agreements, on their face, fully transferred all substantial rights in the ’117 Patent from Microsemi

to Polaris.

    B. The License Agreement

        The License Agreement further demonstrates the intent behind these agreements. The

License Agreement grants Microsemi a license to “make, have made, use, offer to sell, sell, and

import Licensed Products” and grants the right to sub-license “to the extent necessary to allow

[Microsemi’s] customers to make, use, offer for sale, and sell products that incorporate Licensed

Products sold to such customers.” (Dkt. No. 65-4 §§ 2.1–2.) The License Agreement expressly

states “the Licensed Patents are owned by and shall remain the sole and exclusive property of

[Polaris].” (Id. § 6.) “[T]his Agreement does not convey to [Microsemi] any interest in or to the

Licensed patents or the intellectual property rights therein or thereto other than the license rights

set forth ….” (Id.)

    C. The LLC Agreement

        The First Amended LLC Agreement provides that Polaris is owned by three members:

Microsemi, Ralph Brandi, and Mark Yocca. Per the Agreement, Polaris is managed by a board of

managers. (Id. § 8.1.) Microsemi is entitled to appoint one manager to the three-manager board.

(Id. § 8.2(b).) Due to super-majority voting requirements governing Polaris’s ability to take certain

actions, Microsemi’s appointed manager can effectively veto any attempt by Polaris, among other

things, to transfer any intellectual property rights (id. § 8.3(r)), to institute any suit for patent

infringement against a Microsemi customer (id. § 8.3(f)), or to settle any legal action that requires

the payment of more than $150,000 (id. § 8.3(e)(x)). Under the “Drag-Along Rights” provision of



                                                 5
the Agreement Microsemi may, in essence, unilaterally force the sale of Polaris. (Dkt. No. 65-6

§ 7.3.) Additionally, the Agreement provides that Microsemi shall receive 96% of Polaris’ net

“operating cash.” (Id. § 6.3(a).)

   D. Polaris is the Assignee of the Patent

       The Court agrees with Polaris that Samsung conflates corporate governance with patent

rights. The applicable agreements make clear that “[Polaris] own[s] the entire right, title and

interest in and to the [’117 Patent]” (Dkt. No. 65-5, at 1) and that Microsemi’s only interest in the

patent is a non-exclusive license and a limited right to sub-license so as to effectuate the non-

exclusive license (Dkt. No. 65-4 §§ 2.1–2). The remaining rights to which Samsung points are

incident to Microsemi’s ownership interest in Polaris; they are not rights to the ’117 Patent itself.

These corporate governance rights do not in any way limit Polaris’s ownership of the ’117 Patent

for the purposes of standing.

       Ownership of or rights to control a company do not equate to ownership of that separate

company’s property. Dole Food Co. v. Patrickson, 538 U.S. 468, 474 (2003); see also 35 U.S.C.

§ 261 (“patents shall have the attributes of personal property”). For example, an individual inventor

might seek to monetize his invention by assigning all of his patent rights to a limited liability

company wholly owned and solely controlled by the inventor. The inventor would be entitled to

all profits generated by the company, would have the ability to direct all decisions made by the

company, and could cause the company to alienate its patents at any time. However, the company,

not the inventor, would be the person with legal standing to bring a patent infringement suit. See

Lans v. Digital Equipment Corp., 252 F.3d 1320, 1328 (Fed. Cir. 2001) (holding that a plaintiff-

inventor, who assigned his patent to a corporation in which he was the sole shareholder and

managing director prior to filing the action, lacked standing to sue); Digitech Image Techs., LLC



                                                 6
v. Newegg Inc., No. 2:12–cv–01688–ODW, 2013 WL 1871513 at *4 (C.D. Cal. 2013) (noting that

a parent-subsidiary relationship is insufficient to establish a parent’s standing to sue and collecting

cases). While the separation between a company and its subsidiary may at times be nothing but a

fiction, it is a fiction that underpins the entirety of American corporate law. See Dole, 538 U.S. at

474; Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001) (“incorporation’s basic

purpose is to create a distinct legal entity”).

        If total and complete control over a company and entitlement to 100% of its profits is not

enough to establish standing in the parent—and thus deprive standing in the subsidiary—the

limited powers and rights Microsemi has over Polaris are certainly not enough.

        As a preliminary matter, the supermajority voting requirements do not vest any rights in

Microsemi. Polaris is not managed by its members, who include Microsemi, but by a board of

managers. Microsemi’s appointed manager—indeed all the managers—possess these voting

rights. Polaris’s managers are not puppets of Microsemi. They owe a duty of loyalty to Polaris,

under both the First Amended LLC Agreement and the laws of Delaware, and can be held

personally liable for breaching that duty. (Dkt. No. 65-6 § 10.2(b).)

        The closest Microsemi itself gets to having potential control over the ’117 Patent is its

ability to cause the sale of Polaris. However, even if Microsemi caused the sale of Polaris to itself,

Microsemi and Polaris would still be in a parent–subsidiary relationship, which is insufficient to

establish standing, unless and until Microsemi caused Polaris to reassign or in some other way

transfer the patent rights to Microsemi. If being one step away from patent ownership does not

convey standing, being two steps away will not either.

        The cases that Samsung relies upon further illustrate this distinction. Intellectual Property

Development v. TCI Cablevision of California, Inc. involved an exclusive license agreement that



                                                  7
required the consent of CPL, as a separate entity, to settle any lawsuit or institute any action in

which CPL would be a necessary party. 248 F.3d 1333, 1336–37 (Fed. Cir. 2001). Similarly, in

Propat International Corp. v. Rpost, Inc., Propat required approval from Authentix, as a separate

entity, to issue licenses, institute litigation, or assign any of its patent rights. 473 F.3d 1187, 1190

(Fed. Cir. 2007). By contrast, here, Polaris does not need approval from Microsemi for anything.

Polaris only needs approval from its own board of managers. Though Polaris’s internal governance

might be favorable to Microsemi, this is not the same as Polaris requiring approval from a separate

entity, Microsemi, to enforce or use its own patents.

       Without the ability to directly control the use of Polaris’s patents, Microsemi is merely a

non-exclusive licensee who maintains a financial interest in Polaris’s business operations. The

Court finds that these interests are not sufficient to establish standing in Microsemi. C.f. Propat,

473 F.3d at 1192 (distinguishing that case from others that found standing because “[i]n this case,

by contrast, the patentee must be consulted about and consent to licensing and litigation decisions,

and retains an absolute right to prevent assignment of the licensee’s interests”); see also Patent

Harbor, LLC v. Twentieth Century Home Fox Home Entm’t, No. 6:10-cv-607, 2012 WL

12842300, at *6 (E.D. Tex. Aug. 17, 2012) (“Whether [Assignor’s] economic interest deprives

[Assignee] of all substantial rights … depends on whether [Assignor] maintain[s] sufficient control

over decisions that affect the rights of the … patent.”). Polaris—not Microsemi—maintains

complete control over decisions that affect the rights of the patent.

IV.    CONCLUSION

       Microsemi did not retain substantial rights in the ’117 Patent. Rather, all substantial rights

are solely owned by Polaris. Therefore, Polaris has standing to bring this lawsuit. Accordingly, the




                                                   8
Court is of the opinion that Samsung’s Motion to Dismiss for Lack of Standing (Dkt. No. 65)

should be and hereby is DENIED.

           Additionally, the Samsung Defendants’ Unopposed Motion for Oral Hearing Regarding

Motion to Dismiss for Lack of Standing (Dkt. No. 176) is DENIED AS MOOT.

           It is further ORDERED that this ruling will remain PROVISIONALLY SEALED until

the Parties file joint proposed redactions. Such proposed redactions should include specific

explanations for the necessity of such redactions as balanced against the Public’s interest in open

judicial proceedings. See Richmond Newspapers v. Virginia, 448 U.S. 555, 592 (1980) (“[O]pen

trials are bulwarks of our free and democratic government: public access to court proceedings is

one of the numerous ‘checks and balances’ of our system, because ‘contemporaneous review in

the forum of public opinion is an effective restraint on possible abuse of judicial power.’”) (quoting

In re Oliver, 333 U.S. 257, 270 (1948)). The proposed redactions shall be filed within seven (7)

days of this Order. Failure to submit timely proposed redactions will result in the complete

unsealing of the Order, which, in such case, may not be redacted upon later motion made by the

Parties.


           So Ordered this
           Mar 28, 2019




                                                  9
